Citation Nr: 1506233	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a back disorder has been received.

2.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, inter alia, denied the petition to reopen the Veteran's claim for service connection for a back disorder.  In May 2010, the Veteran filed a notice of disagreement (NOD) with the denial.  A statement of the case (SOC) was issued in October 2012, which found that the Veteran had submitted evidence that was new and material, but denied the Veteran's claim on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

In April 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

As regards characterization of the appeal,  the Board notes that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as encompassing both matters as set forth on the title page.

The Board  notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Virtual Benefits Management System (VBMS) files.  The Board has considered these electronic records in its adjudication of the Veteran's case.

The Board's decision reopening the previously denied claim for service connection for a back disorder is set forth below.  The claim for service connection for a back disorder, on the merits, is addressed in the remand following the order; this matter is being remanded to the agency of original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim  herein decided have been accomplished.

2.  In a December 2007 rating decision, the RO denied the Veteran's claim for service connection for a back disorder.  Although notified of the denial in a December 2007 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the December 2007 denial relates to unestablished facts necessary to substantiate the claim for service connection for a back disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's December 2007 denial of the claim for service connection for back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As additional evidence received since the RO's December 2007 denial is new and material, the criteria for reopening the claim for service connection for a back disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a back disorder, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for a back disorder was previously denied in a December 2007 rating decision.  The pertinent evidence then of record consisted of his service treatment records and VA treatment records.  On this record, the RO denied the claim, noting that the Veteran's back disorder was not incurred in or caused by his military service.

Although notified of the December 2007 denial in a letter dated the same month, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  The RO's December 2007 denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed his claim to reopen the previously-denied claim for service connection for a back disorder in October 2009.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's December 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the December 2007 rating decision includes VA treatment records, as well as the transcript of the April 2013 Board hearing.  

The VA treatment records note a reported history of back pain after a weapons rack fell on the Veteran while he was in service.  During the April 2013 hearing, the Veteran reiterated that he injured his back during the same  in-service event in which he injured his left shoulder (for which service connection has been granted).  Also during the hearing, the Veteran testified that he continued to have back problems in service (although his paperwork indicates that he was discharged for foot problems), and that he has experienced continuing back problems since service.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a back disorder.  The evidence is "new" in that it was not before the RO at the time of the December 2007 final denial of the claim for service connection, and it is not duplicative or cumulative of evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for a back disorder.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-the occurrence of an injury to the Veteran's back in service, as well as a causal relationship between the Veteran's service and his current disability.  Moreover, when considered in light of  Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the new evidence is material if, at a minimum, triggers the Secretary's duty to obtain an examination/ opinion), this evidence provides a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim for service connection for a back disorder, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for a back disorder, on the merits, is warranted.

As noted above, the Veteran has alleged that his current disability is related to an incident in service during which a weapons rack fell from the wall and onto his left shoulder and back, injuring both.

In connection with the reopened claim, the Veteran was afforded a  VA examination in December 2011.  The examiner diagnosed mild degenerative disc disease and degenerative joint disease of the lumbo-sacral spine.  The examination report indicates that a review of the case file was performed, to include service treatment records.  Specifically, the examiner noted an incident in June 1969 when the Veteran complained of back pain after falling during a run.  The examiner also noted that the Veteran did not seek treatment for a back pain until 2003.  The examiner opined that it is unlikely that the Veteran's "current lumbo-sacral spine condition is related to [one] episode of back trauma secondary to a fall in service, as there is no evidence of spinal problems since discharge until about 2003 when [the Veteran] was already in his 50's, when mild degenerative disc disease/degenerative joint disease is quite common in general population."

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").  

Here, while the December 2011 examiner's opinion was based on review of pertinent medical records and service treatment records, the Board notes that the examiner did not clearly consider all relevant evidence in rendering  his opinion, to include the Veteran's description of the injury involving his back and left shoulder, and the Veteran's assertions as to continuity of symptoms since service.  Moreover, during the April 2013 Board hearing, the Veteran testified that a family doctor performed an MRI of his back, and that he indicated that he received treatment for five years at Howard Hospital, a private hospital in New York City; however, these private treatment records are not associated with the claims file.  As such, the examiner did not have the benefit of these potentially pertinent records when rendering his opinion.

Based on the foregoing, the Board finds that the opinion provided by the December 2011 VA examiner is inadequate, and that further medical opinion addressing the medical nexus, if any, between any current back disability and service is warranted.   The AOJ should, if possible, obtain an addendum opinion from  the individual who conducted the previous examination.   If the prior examiner is not available, the AOJ should obtain an opinion, based on a review of the claims file, from another appropriate physician.   The AOJ should only arrange for the Veteran to undergo a further examination if deemed necessary in the judgment of a competent medical professional.

Prior to arranging to obtain further medical opinion in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include outstanding VA treatment records.  Notably, as VA treatment records dated through December 2014 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date..

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to include from his family doctor and from Howard hospital (referenced during the Board hearing).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since  December 2014..  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-particularly, treatment records from his family doctor and from Howard Hospital (identified during the Board  hearing.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the December 2011 VA examiner.  If the examiner who provided the December 2011 opinion is unavailable, the opinion should be obtained by another appropriate physician, based on claims file review (if appropriate).  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/report must reflect full consideration of the Veteran's documented medical history and assertions.

Following a review of the claims file, for each diagnosed back disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during  or is otherwise  medically related to in-service injury or disease-to include an alleged injury during which a weapons rack fell from the wall and onto the Veteran's back and left shoulder.

In providing each requested opinion, the examiner must consider and address all medical evidence and lay assertions-to include the Veteran's assertions as to the occurrence of in-service injury, and his assertions as to continuity of back symptoms in and since service (which he is competent to assert).  

The examiner must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the claim for service connection for a back disorder, on the merits, in light of all pertinent evidence (to include all evidence received since the last adjudication of the claim in the October 2012 statement of the case) and legal authority.  

6.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      (CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


